Title: From Benjamin Franklin to Landais, 12 March 1780
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy, March. 12. 1780.
I received this Day the Two Letters you did me the honour of writing to me dated the 10th. and 11th. Instant.
Having already twice answered very clearly and explicitly your demand about your Things, it seems unecessary to say any thing further on that Head. I have written long since to Capt. Jones to deliver them to any Person you may authorise to demand and receive them. If you please you may give that authority to the agent you mention. I have also already often answered your demand of my procuring for you a Passage to america.
M. de Chaumont having had the Payment of all Expences in Equipping the Squadron, will I suppose have the Payment of the Prize Money. None of it will pass thro’ my hands.
After the continual Quarrels between you and the People of the Alliance from the time of your taking the Command of her at Boston; after the repeated written complaints made to me by you of the officers, and by the officers of you during all the Time from your arrival in Europe to your Departure on your last Cruize; after having acquainted me in Writing with your Resolution not to Continue in the Command with such Officers, and expressing the Same Disposition in discourse to Mr. Chaumont, after being as you say 4. Months in Paris in all which time you never gave the least Instruction of a Wish to return to her, nor desired any thing of me relating to her but to have your things out of her it is really surprising to be now told that the officers and Crew like you for their Captain and that they hate their Present Commander (of whom however they have not made to me the least Complaint) and to have now for the first time a demand from you of being replac’d in that ship, made only when you know she is just on the Point of Sailing. The demand however may perhaps be made Chiefly for the sake of obtaining a Refusal, of which you seem more earnestly desirous, as the having it to produce may be of service to you in America. I will not therefore deny it to you, and It shall be as positive and clear as you require it. No one has ever learnt from me the Opinion I formed of you from the Enquiry made into your Conduct. I kept it entirely to myself. I have not even hinted it in my letters to America, because I would not hazard giving to any one a Bias to your Prejudice. By communicating a Part of that Opinion privately to you It can do you no harm for you may burn it. I should not give you the pain of reading it, if your Demand did not make it necessary— I think you then so imprudent, so litigious and quarrelsome a man even with your Best friends, that Peace and good order and consequently the quiet and regular subordination so necessary to success are where you preside impossible. These are matters within my observation and comprehension, your military Operations I leave to more capable Judges. If therefore I had 20 ships of War in my Disposition I should not give one of them to Captain Landais, The same Temper which excluded him from the french Marine would weigh equally with me, of course I shall not replace him in the Alliance.
I am Assur’d however that as Captain of a merchant ship you have Two very good Qualities highly useful to your owners— viz Oeconomy and Integrity for these I esteem you, and have the honour to be sir, &c

P.S. I have passed over all the charges made or insinuated against me in your Letters and angry Conversations because I would avoid continuing an altercation for which I have neither Time nor Inclination. You will carry them to america where I must be accountable for my Conduct towards you, and where it will be my Duty If I cannot justify myself, to submit to any Censures I may have merited. Our Correspondence, which cannot be pleasant to either of us, may therefore if you please, end here.
Honble. Capt. Landais.

